Exhibit 10.57

 

A MARK OF *** IN THE TEXT OF THIS EXHIBIT INDICATES THAT CONFIDENTIAL MATERIAL
HAS BEEN OMITTED. THE EXHIBIT, INCLUDING THE OMITTED PORTIONS, HAS BEEN FILED
SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO AN APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE
SECURITIES EXCHANGE ACT OF 1934.

 

 

February 5, 2009

 

PERSONAL AND CONFIDENTIAL

 

Richard Boulton

LECG Ltd.

Davidson Building

5 Southampton Street

London WC2E 7HA

United Kingdom

 

Re:                               FAS Group Practice Management  Agreement
—Amendment No. 2

 

Dear Richard:

 

Pursuant to our recent discussions, this letter agreement (Amendment No. 2)
amends sections 4.1 and 4.3 of your FAS Group Practice Management Agreement with
LECG, LLC dated September 12, 2007, as amended December 11, 2008. Except as
further amended by this Amendment No. 2, all other terms of your FAS Group
Practice Management Agreement with LECG, LLC shall remain in full force and
effect.

 

4.               Remuneration

 

4.1         Effective January 1, 2009, Boulton’s base salary will be Five
Hundred Thousand Pounds Sterling (£500,000) per annum (the “Base Salary”),
payable monthly in accordance with LECG UK’s ordinary payroll practices. The
Base Salary will be reviewed annually by the Compensation Committee of the
Board, and will be subject to increase in its sole discretion.

 

* * * * *

 

4.3         In the three consecutive years of Boulton’s service following the
Base Period (the “Bonus Period), Boulton’s bonus will be determined in
accordance with this section 4.3. The Bonus Period is separated into three
twelve-month segments: Year Two, Year Three, and Year Four.

 

4.3.1                      Boulton will be entitled to a discretionary annual
bonus of up to ***, depending upon his success in meeting the expectations

 

--------------------------------------------------------------------------------


 

outlined above, as determined solely by the Chief Executive Officer.

 

4.3.2                      Should Boulton significantly exceed his objectives,
he will be eligible for a discretionary annual bonus of up to a maximum of ***.

 

4.3.3                      The award of any discretionary bonus will be subject
to approval by the Compensation Committee of the Board of Directors.

 

 

Please acknowledge your acceptance and receipt of this notification by signing
below where indicated, and returning a fully-signed copy to me.

 

Sincerely,

LECG, LLC

 

 

/s/ Tina M. Bussone / ejd

 

 

Tina M. Bussone

Executive Vice President and Head of Human Resources and Operations

 

Agreed to and Accepted:

 

 

        /s/ Richard Boulton

 

        9 February 2009

Richard Boulton

 

Date

 

2

--------------------------------------------------------------------------------